 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         SRC LABS, LLC, et al.,                      CASE NO. C18-0317JLR

11                             Plaintiffs,             MINUTE ORDER
                  v.
12
           AMAZON WEB SERVICES, INC.,
13
           et al.,
14
                               Defendants.
15         SRC LABS, LLC, et al.,                      CASE NO. C18-0321JLR
16
                               Plaintiffs,
17                v.

18         MICROSOFT CORPORATION,

19                             Defendant.
20

21         The following minute order is made by the direction of the court, the Honorable

22   James L. Robart:



     MINUTE ORDER - 1
 1          On September 27, 2018, Plaintiffs SRC Labs, LLC and Saint Regis Mohawk

 2   Tribe’s counsel, Michael Shore, mailed the court a letter. (See 0317 Dkt. # 107; 0321

 3   Dkt. # 115.) 1 The letter explained an oversight in Mr. Shore’s pro hac vice application in

 4   which he failed to disclose a judicial reprimand from the District of Massachusetts. See

 5   Tr. of Bos. Univ. v. Everlight Elecs. Co., Ltd., No. 12-cv-11935-PBS (D. Mass. 2016),

 6   Dkt. # 1650. Mr. Shore’s letter, however, contained its own oversights. Namely, Mr.

 7   Shore’s letter was sent in regards to case number 2:17-cv-01227-LO-JFA. That is the

 8   case number from the Eastern District of Virginia, which transferred this case to this

 9   court on February 26, 2018. (See 0317 Dkt. # 64; see also 0317 Dkt. # 65; 0317 Dkt. #

10   66.) In addition, Mr. Shore’s letter attached his pro hac vice application in the Eastern

11   District of Virginia (0317 Dkt. # 17), rather than his pro hac vice application in the

12   Western District of Washington (0317 Dkt. # 86). Both failed to disclose the judicial

13   reprimand. (See id.; 0317 Dkt. # 17.)

14          Moreover, Mr. Shore did not mention that he is before this court in another matter.

15   See SRC Labs, LLC v. Microsoft Corp., C18-0321JLR. This case was also transferred

16   from the Eastern District of Virginia. (See 0321 Dkt. # 50; see also 0321 Dkt. # 51; 0321

17   Dkt. # 77.) Mr. Shore’s two pro hac vice applications in connection with this matter

18   suffer from the same neglect. (See 0321 Dkt. # 14; 0321 Dkt. # 69.)

19   //

20
            1
               Because this order pertains to two cases, the court clarifies that citations to “0317 Dkt.”
21
     relate to the docket in SRC Labs, LLC v. Amazon Web Services, Inc., No. C18-0317JLR (W.D.
     Wash. 2018), and citations to “0321 Dkt.” relate to the docket in SRC Labs, LLC v. Microsoft
22   Corp., No. C18-0321JLR (W.D. Wash. 2018).


     MINUTE ORDER - 2
 1           Lastly, this letter supplements Mr. Shore’s pro hac vice applications that were

 2   filed on the respective cases’ electronic dockets. (See 0317 Dkt. # 17; 0317 Dkt. # 86;

 3   0321 Dkt. # 14; 0321 Dkt. # 69.) As such, this letter should have been placed on the

 4   electronic dockets. The way this letter came to the court—through an ex parte

 5   communication—is improper. At a minimum, copies of this letter should have been sent

 6   to all parties.

 7           This court demands more accuracy and diligence from counsel. The court will

 8   consider these oversights should it need to address future transgressions or evaluate the

 9   imposition of sanctions.

10           Filed and entered this 5th day of October, 2018.

11
                                                 WILLIAM M. MCCOOL
12                                               Clerk of Court

13                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 3
